Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-13-00496-CV

                         TEXAS DEPARTMENT OF MOTOR VEHICLES,
                                       Appellant

                                                v.
                                             Pinnacle
                                        PINNACLE MOTORS,
                                             Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-06565
                              Honorable Gloria Saldana, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 19, 2014

REVERSED AND DISMISSED

           This appeal arises from the denial of a plea to the jurisdiction filed by the Texas Department

of Motor Vehicles (“TxDMV”). In the underlying lawsuit, Pinnacle Motors raised a breach of

contract claim against Bexar County arising from an agreement entered into with Bexar County in

a prior lawsuit and a declaratory judgment claim against TxDMV. TxDMV filed a plea to the

jurisdiction contending suit was barred by sovereign immunity, which the trial court denied.

TxDMV then filed this interlocutory appeal. We reverse the trial court’s order and dismiss

Pinnacle’s suit against TxDMV.
                                                                                      04-13-00496-CV


                                    STANDARD OF REVIEW

        A plea to the jurisdiction challenges the trial court’s authority to determine the subject

matter of a specific cause of action. City of San Antonio v. Rogers Shavano Ranch, Ltd., 383

S.W.3d 234, 245 (Tex. App.—San Antonio 2012, pet. denied). We review a plea questioning the

trial court’s subject-matter jurisdiction de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133

S.W.3d 217, 226 (Tex. 2004). We focus on the plaintiff’s petition to determine whether the facts

that were pled affirmatively demonstrate that subject-matter jurisdiction exists. Id. We construe

pleadings liberally in favor of the plaintiff. Id.

                                          BACKGROUND

        In a prior lawsuit, Pinnacle sued Bexar County and the Texas Department of Transportation

over the revocation of titles to certain vehicles. In October 2011, Pinnacle, Bexar County, and the

Bexar County Tax Assessor Collector executed a “Full and Final Release” (“the agreement”). In

exchange for Pinnacle releasing all claims against Bexar County and the Tax Assessor, the parties

agreed that salvage titles to four vehicles owned by Pinnacle would be issued upon the submission

of a letter from a certified mechanic. The Texas Department of Transportation was not a party to

the agreement. In November 2011, Pinnacle filed a motion for non-suit stating the “matter should

be dismissed with prejudice as to all parties and all causes of action.” The trial court granted the

motion. Pinnacle complied with the terms of the agreement, and Bexar County approved the

issuance of salvage titles to all vehicles. Despite this, TxDMV refused to issue title to one vehicle

and subsequently revoked the titles issued to Pinnacle’s three other vehicles. Pinnacle then filed

the underlying lawsuit against Bexar County and TxDMV.

        In its request for declaratory relief, Pinnacle alleged certain provisions of the Texas

Transportation Code gave Bexar County the final authority to overrule the State as to vehicle title

revocation; Bexar County did in fact overrule TxDMV’s initial revocation of the four titles at issue;
                                                     -2-
                                                                                      04-13-00496-CV


TxDMV was bound by Bexar County’s ruling and has no authority to re-revoke the titles; and

TxDMV was bound by the agreement between Pinnacle and Bexar County. Pinnacle, therefore,

asked the trial court to construe the meaning of the Transportation Code provisions and the

agreement, and to determine whether (1) Bexar County must require TxDMV to issue the vehicle

titles and (2) TxDMV was required to issue the titles.

       After TxDMV filed its plea to the jurisdiction, but before the trial court ruled, Pinnacle

amended its petition to add an ultra vires claim against TxDMV’s executive director, Whitney

Brewster, in her official capacity. Pinnacle asserted Brewster was bound by Bexar County’s final

decision to issue the titles, and she was permitting TxDMV to violate the applicable provisions of

the Transportation Code by allowing TxDMV to revoke the titles.

       The trial court denied TxDMV’s plea to the jurisdiction and this appeal by TxDMV ensued.

Brewster was not a party to TxDMV’s plea, and any claims against her remain pending and are

not the subject of this appeal.

                                          DISCUSSION

       Under the Uniform Declaratory Judgment Act, a person “affected by a statute, municipal

ordinance, contract, or franchise may have determined any question of construction or validity

arising under the instrument, statute, ordinance, contract, or franchise, and obtain a declaration of

rights, status, or other legal relations thereunder.” TEX. CIV. PRAC. & REM. CODE § 37.004 (West

2008). The UDJA waives immunity as to certain claims, but it is not a general waiver of immunity.

See Tex. Parks & Wildlife Dep’t v. Sawyer Trust, 354 S.W.3d 384, 388 (Tex. 2011). The UDJA

does not enlarge a court’s jurisdiction, but is a procedural device for deciding cases already within

a court’s jurisdiction. City of El Paso v. Heinrich, 284 S.W.3d 366, 370–71 (Tex. 2009).

       Sovereign immunity bars UDJA actions against the State and its political subdivisions

absent a legislative waiver. Tex. Dep’t of Transp. v. Sefzik, 355 S.W.3d 618, 620 (Tex. 2011).
                                                -3-
                                                                                                   04-13-00496-CV


However, the ultra vires exception allows claims to be brought against a state official for

nondiscretionary acts unauthorized by law. Id. In Heinrich, the Supreme Court recognized that

sovereign immunity does not preclude prospective declaratory relief against State actors, sued in

their official capacities, for statutory or constitutional violations. Heinrich, 284 S.W.3d at 369.

However, the Court clarified that “governmental entities themselves—as opposed to their officers

in their official capacity—remain immune from suit.” Id. at 372–73. 1

         The Court then raised the question of the permissible use of a declaratory remedy in an

ultra vires suit: “Must it be brought directly against the state or its subdivisions? Or must it be

brought against the relevant government actors in their official capacity?” Id. at 373. The Court

concluded “that because the rule that ultra vires suits are not ‘suit[s] against the State . . .’ derives

from the premise that the ‘acts of officials which are not lawfully authorized are not acts of the

State,’ . . . it follows that these suits cannot be brought against the state, which retains immunity,

but must be brought against the state actors in their official capacity.” Id. “This is true even though

the suit is, for all practical purposes, against the state.” Id.

         In this case, Pinnacle alleges TxDMV is bound by the agreement reached with Bexar

County, and the Texas Transportation Code requires compliance with the agreement. Because

there is no express legislative waiver of immunity for this lawsuit against TxDMV and because

we believe the suit for declaratory relief against TxDMV is an attempt to control State action, we

conclude TxDMV is immune from suit. See id. at 371–72 (“[D]eclaratory-judgment suits against

state officials seeking to establish a contract’s validity, to enforce performance under a contract,



1
  Heinrich sued various governmental entities and government officials claiming they violated her statutory rights
when they altered her pension benefits. Id. at 369–70. She sought equitable and injunctive relief under the UDJA and
asked the court to declare that the defendants acted without authority in taking such action. Id. The Court allowed
Heinrich’s claims against the government officials in their official capacity to go forward, but dismissed her claims
against the governmental entities. Id. at 380.


                                                        -4-
                                                                                     04-13-00496-CV


or to impose contractual liabilities are suits against the State. That is because such suits attempt

to control state action by imposing liability on the State.”) (quoting Tex. Nat’l Res. Conservation

Comm’n v. IT–Davy, 74 S.W.3d 849, 855–56 (Tex. 2002)) (emphasis in original). Accordingly,

the trial court erred in denying TxDMV’s plea to the jurisdiction.

                                         CONCLUSION

       The trial court’s denial of the plea to the jurisdiction is reversed, and Pinnacle’s claims

against TxDMV are dismissed for lack of jurisdiction.



                                                 Sandee Bryan Marion, Justice




                                                -5-